DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             COLVIN BEST,
                               Appellant,

                                   v.

                  EAGLE HOME MORTGAGE, LLC.,
                           Appellee.

                             No. 4D18-1288

                         [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. 16-9603 CACE.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

  Laura H. Howard of The Solomon Law Group, P.A., Tampa, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.